Citation Nr: 1208188	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-16 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left kidney disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from February 1963 to March 1964.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefits sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in August 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  By an April 1981 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a left kidney disorder.  The Veteran did not appeal that decision and it became final.

2.  Evidence received since the April 1981 decision is new; it relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a left kidney disorder and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's glomerulonephritis of the left kidney is etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The April 1981 rating decision is final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 3.105(a) (2011). 

2.  Since the prior final denial of the Veteran's claim for service connection for a left kidney disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran has glomerulonephritis of the left kidney that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A detailed discussion of the Board's compliance with the notice and duty to assist provisions is not necessary because the Board is taking action fully favorable to the Veteran in reopening and granting his service connection claim for glomerulonephritis of the left kidney.  As such, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).' 

I.  Petition to Reopen

By an April 1981 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a left kidney disorder.  The Veteran did not perfect an appeal of that denial, and the decision consequently became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  In January 2006, the Veteran sought to reopen his claim for service connection.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Here, as indicated above, the last final denial pertinent to the claim for service connection for a left kidney disorder was the April 1981 rating decision.  

The Veteran filed for service connection for a left kidney disorder, described as "albumin in urine", in May 1964.  The RO denied the claim in June 1964, finding no chronic disorder of the left kidney.  The Veteran did not appeal that decision, so it became final.  In April 1981, the RO denied the Veteran's claim to reopen, finding that no new and material evidence had been submitted.  The Veteran did not perfect an appeal of this decision, so it became final.  

A review of the evidence added to the record since the RO's prior decision reveals that the Veteran has a current diagnosis of glomerulonephritis of the left kidney and that he has been diagnosed with chronic renal failure.  As such, the Board finds that the newly submitted evidence pertains to a previously unestablished element of the Veteran's service connection claim - establishing the existence of a current left kidney disability.  The Board thus finds that the new medical evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The claim is therefore reopened.

II.  Service Connection

The Veteran is seeking service connection for glomerulonephritis of the left kidney.  He asserts that he first experienced problems with his left kidney in service, when he was diagnosed with albuminuria and was found to have a congenitally absent right kidney.  The Veteran contends that the albuminuria found in service represented the beginning of his current problems with the left kidney.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Relevant medical evidence of record consists of the Veteran's service treatment records (STRs), records of his post-service treatment from both VA and private treatment providers, a February 2008 VA examination report, and an August 2011 expert medical opinion obtained pursuant to Veterans Health Administration (VHA) Directive 2010-044 (September 29, 2010), and pursuant to the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097 (2000) (codified as amended at 38 U.S.C.A. § 5103A (West 2002)); 38 U.S.C.A. § 7109 (West 2002); and 38 C.F.R. § 20.901 (2011).  

Review of the Veteran's service treatment records reveals that he was found to have albuminuria in October 1963 but his left kidney was found to be normal on cystoscopic examination in December 1963.  No problems with his left kidney were noted in his January 1964 separation medical examination.  

Post-service VA and private treatment records reflect that the Veteran was diagnosed with glomerulonephritis of the left kidney and chronic renal failure.  In a treatment note received by VA in July 2007, the Veteran's treating VA physician stated that it is "possible that this [in-service] albuminuria was a marker that there was renal damage at the time of discharge" from his period of active duty.

The Veteran was examined by VA in February 2008.  Report of that examination reflects that the examiner reviewed the Veteran's claims file, including his STRs, and acknowledged the in-service findings of albuminuria and later test results showing a normal left kidney.  The examiner noted that the Veteran carried a current diagnosis of glomerulonephritis and had been on dialysis three times a week for approximately three years.  The examiner opined that the Veteran's current left kidney disorder is not likely related to service, noting in her opinion that the albuminuria found in service was not noted during subsequent testing or at the Veteran's separation from active duty.  In so finding, the examiner pointed to medical literature suggesting that "transient proteinuria" was the most likely explanation for the in-service finding of albuminuria, particularly given that it was often associated with frequent exercise such as the Veteran would have experienced while on active duty.

In a May 2008 letter, a private nephrologist noted that the Veteran's in-service finding of albuminuria could have masked a much more serious kidney disorder that could have taken as much as 30 years to manifest post-service.  The Veteran's private nephrologist reiterated these conclusions in May 2009 and September 2009 letters, noting in May 2009 that he believed the Veteran's kidney disorder "could very well have started back when he was in the military" and stating in a September 2009 letter that, it was impossible for the VA examiner to opine that the Veteran's in-service albuminuria was "transient" and not indicative of chronic disease.

Because of the discrepancy in the record between the opinions from the VA examiner and the Veteran's treating physicians, the Board obtained the August 2011 expert medical opinion from a nephrologist.  He opined that it "is possible that the abnormal urine early in [the Veteran's] career was a harbinger of future kidney disease."  He further stated that it is "just as likely that this was a transient abnormality that had nothing to do with his subsequent kidney disease" and that a determination as to which is the more likely circumstance "cannot be judged with certainty one way or another."  

The Board notes that the applicable standard in this case is not that a claim must be proven by "certainty", but rather whether a claim is as likely valid as not.  Although the August 2011 expert medical opinion is not a model of clarity, when viewed in the light most favorable to the Veteran, the Board interprets this opinion to mean that the manifestation in service is as likely to be a harbinger of future kidney disease as not.  As such, the Board finds that the evidence of record pertaining to the likelihood of a relationship between the Veteran's military service and his current left kidney disease is in equipoise.  Therefore, the Board finds that entitlement to service connection for a left kidney disability is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for glomerulonephritis of the left kidney is granted.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


